Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about May 14, 1993, which amended the prior judgment of divorce between the parties, entered May 6, 1992, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about February 3, 1993, which, in effect, deemed the defendant’s motion to be one for reargument of the court’s order, entered October 30, 1992, denying resettlement and, upon reargument, granted resettlement to the extent of directing inclusion of a decree that all nonitemized furnishings and other personalty are to be distributed to defendant, unanimously affirmed, without costs.
Appeal from the order of the same court and Justice, entered October 30, 1992, unanimously dismissed as super-ceded by the appeal from the order of February 3, 1993, without costs.
The dispute herein primarily concerns a paragraph that was added to the amended judgment of divorce that decreed that, under the stipulation between the parties, all furniture and other personalty not expressly identified as being retained by plaintiff, would be distributed to defendant. Although the original divorce judgment omitted such a statement, and the parties have submitted differing versions of the exhibit in question, the trial court recollected that the document that it viewed contained a provision that allocated all unlisted furniture and other personalty to defendant, and there is no basis for vacating that fact finding. The court also appropriately denied counsel fees to either party. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.